DETAILED ACTION
Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1-2, 4, and 6-13 under Kim (US 2014/0320655) in view of Ozaki (US 2008/0024607) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lee et al (US 2011/0193976) in view of Hoye et al (US 9,626,763), Lee et al (US 98598088) herein after Lee’088), and Sugimoto et al (US 2014/0350854).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2011/0193976) in view of Hoye et al (US 9,626,763), Lee et al (US 9,598,088) herein after Lee’088), and Sugimoto et al (US 2014/0350854).
Regarding claim 1, Lee discloses a detection device mounted on a moving object that moves on a road surface (¶10 system 5 installed in a vehicle to obtain images when the vehicle is moving), comprising:
a shock sensor configured to detect a shock on the moving object (¶13 acceleration sensor 1 acquires vibration data of the vehicle); 
an image detector configured to capture an image (¶10 image obtaining device 3 obtains image based on vibration data of the vehicle); and 
a controller configured to control a operation of the image detector based on a detection of a shock by the shock sensor (¶15 DVR device 2 operating the image obtaining device 3 based on the vibration data).
Lee does not disclose the image being a road surface and such that the controller causes the image detector to capture an image of a portion of the road surface that caused the detected shock.
However, Hoye teaches the image being a road surface (Col.4 lines 24-30 video of the road surface is captured) and such that the controller causes the image detector to capture an 
It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Hoye and provide the advantage and capability of being able to record pothole video based on received sensor data (Abstract).
Lee in view of Hoye does not teach a transmitter configured to transmit the image of the portion of the road surface to a mobile terminal in or on the moving object.
However, Lee’088 teaches a transmitter configured to transmit the image of the portion of the road surface to a mobile terminal in or on the moving object (Col.17 lines 64-Col.18 lines 3 processor 170 in the vehicle 200 transmits image data to mobile terminal 600).
It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee and Hoye to incorporate the teachings of Lee’088 and provide the advantage and capability of being able to enable data transmission between the vehicle and mobile terminal (Col.17 lines 63-64).
Lee in view of Hoye and Lee’088 does not teach wherein the mobile terminal is configured to transmit the image of the portion the road surface to a remote server.
However, Sugimoto teaches wherein the mobile terminal is configured to transmit the image of the portion the road surface to a remote server (¶54 the mobile phone transmitting images of the road to a center server 1).
It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee, Hoye, and Lee’088 to incorporate the 

Regarding claim 2, Lee in view of Hoye teaches a positioning system configured to obtain position information indicating a position of the moving object (Hoye: Fig.5A and Col.6 lines 45-50 GSP data to obtain position data), wherein the controller is further configured to obtain the position information from the positioning system based on the detection of the shock by the shock sensor such that the obtained position information indicates a position of the image captured as a result of the detected shock (Hoye: Fig.5A and Col.6 lines 45 – Col.7 lines 7 GPS data is received in conjunction with other sensor data which indicates a potential pothole),
wherein the transmitter is further configured to transmit the obtained position information to the mobile terminal (Hoye: Col.2 lines 61-65, Col.6 lines 45-50, and Col.7 lines 2-3 vehicle recorder transmits potential pothole data to a server; Lee’088: Col.17 lines 64-Col.18 lines 3 processor 170 in the vehicle 200 transmits image data to mobile terminal 600; Hoye teaches transmitting pothole data including position information to a server, but does not teach transmit data to mobile terminal; however, Lee’088 teaches the capability of sending data to a mobile terminal), and 
wherein the mobile terminal is further configured to transmit the obtained position information to the server (Hoye: Col.2 lines 61-65, Col.6 lines 45-50, and Col.7 lines 2-3 vehicle recorder transmits potential pothole data to a server; Sugimoto: ¶54 mobile phone transmitting data to a center server 1; Hoye teaches transmitting pothole data including position information to a server, but does not teach sending data from a mobile terminal to a server; however, 

Regarding claim 4, Lee in view of Hoye, Lee’088, and Sugimoto teaches wherein the shock sensor comprises an acceleration sensor or a gyro-sensor (Hoye: Col.3 lines 10-16 and Col.6 lines 45-50 gyroscope). Motivation to combine are as stated in claim 1 rejection. 

Regarding claim 6, Lee in view of Hoye, Lee’088, and Sugimoto teaches a road surface information system comprising:
the detection device according to Claim 1 (see claim 1 rejection); and 
the server (Hoye: Fig.1 and Col.7 lines 8-25 server 104), the server being configured to manage the image captured by the image detector and the obtained position information indicating the position of the captured image (Hoye: Fig.5B and Col.7 lines 8-25 receiving and managing potential pothole data wherein the pothole data comprises of images and position information), and to associate the captured image and the obtained position information with each other (Hoye: Fig.5B and Col.7 lines 8-25 and 48-53 image and position information are associated with the location for the pothole data to be added to a pothole map). Motivation to combine are as stated in claim 1 rejection. 

Regarding claim 7, Lee in view of Hoye, Lee’088, and Sugimoto teaches wherein the mobile terminal is further configured to obtain the position information indicating the position of the captured image, and to transmit the captured image with the obtained position information to the server (Hoye: Col.2 lines 61-65 vehicle recorder storing received data from a local processor 

Regarding claim 8, Lee in view of Hoye teaches wherein the moving object is a vehicle (Lee: ¶10 system installed on a moving vehicle). Motivation to combine are as stated in claim 1 rejection. 

Regarding claim 9, Lee in view of Hoye teaches when the mobile terminal is further configured to transmit, to the server, a list of images of road surfaces causing shocks that are detected by the shock sensor and geographical coordinates of the road surfaces (Hoye: Col.2 lines 61-65, Col.6 lines 45-50, and Col.7 lines 2-3 vehicle recorder transmits potential pothole video data to a server; Sugimoto: ¶54 mobile phone transmitting data to a center server 1; Hoye teaches transmitting pothole data including position information to a server, but does not teach sending data from a mobile terminal to a server; however, Sugimoto teaches sending data from a mobile phone to a center server). Motivation to combine are as stated in claim 1 rejection. 

	Regarding claim 10, claim 10 has limitations similar to those treated in the above rejection of claim 9, and are met by the references as discussed above. Motivation to combine are as stated in claim 1 rejection. 

Regarding claim 11, Lee’088 in the combination teaches wherein: the transmitter is connect to the mobile terminal via a Bluetooth, WiFi, or near-field communication protocol (Col.3 lines 39-40 Bluetooth or Wi-Fi are used as a transmitter between processor and mobile terminal). Motivation to combine are as stated in claim 1 rejection. 

Regarding claim 12, Lee’088 in the combination teaches wherein the mobile terminal is a cellular phone or a tablet (Lee’088: Col.3 lines 54-56 mobile terminal is a phone or a tablet; Sugimoto: ¶54 mobile terminal is a smart phone). Motivation to combine are as stated in claim 1 rejection. 

Regarding claim 13, Sugimoto in the combination teaches wherein the mobile terminal is connected to the server via the Internet or a cellular communication network (Sugimoto: ¶¶54, 84 communication function of the mobile including LTE or WiFi). Motivation to combine are as stated in claim 1 rejection. 

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2011/0193976) in view of Hoye et al (US 9,626,763), Lee et al (US 98598088 herein after Lee’088), Sugimoto et al (US 2014/0350854), and Ozaki (US 2008/0024607).
Regarding claim 5, Lee in view of Hoye does not teach wherein the image detector comprises a fisheye camera.

It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee in view of Hoye to incorporate the teachings of Ozaki and provide the advantage and capability of being able to acquire wide-angle image and to generate an image of the entire surround area of the vehicle (¶29).

Regarding claim 14, Ozaki in the combination teaches a rear-facing image detector relative to a direction of the moving object (¶29 fish eye lens installed in the rear of the vehicle body 11). Motivation to combine are as stated in claim 1 rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOON KWON whose telephone number is (571)272-6693.  The examiner can normally be reached on 7 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J Atala can be reached on (571) 272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOON . KWON
Examiner
Art Unit 2486



/JOON KWON/Examiner, Art Unit 2486